Citation Nr: 0841606	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  97-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision that denied 
service connection for a generalized anxiety disorder.  The 
veteran timely appealed.

In June 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
October 2003, the Board remanded the matter to the RO or VA's 
Appeals Management Center (AMC) for initial consideration of 
the recently developed evidence and further action.   

In June 2008, the Board again remanded the matter for 
additional development.


FINDING OF FACT

The evidence supports a link between a currently diagnosed 
generalized anxiety disorder and active service.


CONCLUSION OF LAW

A generalized anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

As a preliminary matter, the Board notes that the veteran's 
service treatment records and personnel records are not 
available and may have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  Moreover, Surgeon 
General's Office records, morning reports, and sick reports 
are also not available.  The RO has made several attempts to 
locate these records, and has notified the veteran of the 
information needed to reconstruct medical data.  In this 
regard, the veteran submitted a statement from his sister, 
recalling that the veteran's letters during military service 
mentioned incidents where he felt his life had changed and 
was damaged, and that he received treatment for nervous 
problems while stationed at Fort Knox, Kentucky.  In April 
1998, the veteran's treating psychiatrist, Rodrigo Freytes, 
M.D., listed numerous dates for individual psychotherapy 
treatment, since July 1978, for the veteran's generalized 
anxiety disorder.  The Board notes that it is incumbent upon 
the VA to afford the veteran's claim heightened consideration 
due to the unfortunate loss of his service treatment records.  
E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran described several traumatic incidents that 
occurred in service.  He reported being present at Fort 
Buchanan in Puerto Rico when a fellow soldier Cardona was 
attacked and hit in the head by Sergeant Emilio Marreo.  The 
soldier died from cerebral hemorrhage.  

The veteran also reported that, while assigned to the 3rd 
Training Regiment at Fort Knox in Kentucky, he went with his 
platoon on a night training mission and got lost.  He came 
out of the woods onto a road, and accepted a ride from two 
individuals whom he thought were soldiers.  The two 
individuals assaulted the veteran and left him in the road.  
The veteran walked miles to the Military Police station, 
reported the incident, and obtained a ride to his barracks.  

On one occasion during basic training at Fort Dix, the 
veteran underwent an infiltration course; his friend 
"Dunky," who stood behind the veteran, was shot.  The 
veteran reportedly started to shake and became really scared.  
The veteran had been scheduled to transfer with his whole 
unit to Europe, but a Sergeant Brown cancelled the veteran's 
orders to Europe and retained the veteran at Fort Knox in 
Kentucky.

The veteran also reported receiving treatment for his nervous 
condition at the Army Hospital in Fort Dix, New Jersey, in 
1956.  His sister reported that the veteran had received 
medical treatment for his nerves at Fort Knox, in Kentucky.

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

During an August 1996 psychiatric evaluation, Dr. Freytes 
noted that the veteran had no personal history of mental 
illness prior to his induction into military service in 1956.  
Dr. Freytes also noted the veteran's present symptoms of 
feeling anxious and sad.  The veteran continued to think of 
these in-service events, and the harm inflicted upon him.  
The veteran became permanently suspicious and insecure, and 
easily lost control.  He reported insomnia and frequent 
nightmares.  The Axis I diagnosis was generalized anxiety 
disorder; on Axis IV, service-related incidents were noted.

VA outpatient records showed continuing psychotherapy 
treatment from 1999 to 2004, as well as a diagnosis of 
dysthymic disorder in 2002.  Subsequently, the veteran's 
claim for service connection was remanded by the Board in 
June 2008 to obtain a VA examination for purposes of 
determining the etiology of the veteran's current psychiatric 
disability.

The veteran underwent the VA examination in August 2008.  The 
examiner reviewed the veteran's claims file and additional 
treatment records, interviewed the veteran, and noted the 
veteran's history.  Following examination, the Axis I 
diagnosis was generalized anxiety disorder.

The examiner also noted that Dr. Freytes was considered a 
very fine psychiatrist in the medical community, and that the 
veteran narrated the same version of in-service events that 
he had told to Dr. Freytes.  The veteran's narrative had been 
consistent.  After careful evaluation of the evidence and the 
interview performed, the examiner agreed with Dr. Freytes and 
opined that the veteran's generalized anxiety disorder is 
related to his military service and the trauma that he 
suffered.

Considering the nature of the disability, the veteran's 
consistent lay statements of in-service traumas and nervous 
problems, the post-service continuity of symptoms and current 
diagnosis, and the opinions of Dr. Freytes and the August 
2008 examiner, and resolving doubt in the veteran's favor, 
the Board finds that the generalized anxiety disorder had its 
onset in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).


ORDER

Service connection for a generalized anxiety disorder is 
granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


